 

Exhibit 10.3

 

INSIDER LETTER AGREEMENT

 

May 11, 2017

 

National Energy Services Reunited Corp.

777 Post Oak Blvd., Suite 800

Houston, Texas 77056 

 

Maxim Group LLC

405 Lexington Ave

New York, NY 10174 

 

Re: Initial Public Offering:

 

This letter (“Letter Agreement”) is being delivered to you in accordance with
the Underwriting Agreement (the “Underwriting Agreement”) entered into by and
between National Energy Services Reunited Corp., a British Virgin Islands
company (the “Company”), and Maxim Group LLC, as representative (the
“Representative”) of the several Underwriters named in Schedule I thereto (the
“Underwriters”), relating to an underwritten initial public offering (the “IPO”)
of the Company’s units (the “Units”), each comprised of one ordinary share of
the Company, no par value (the “Ordinary Shares”), and one warrant (“Warrant”)
to purchase one-half of one Ordinary Share at a price of $5.75 per half share,
subject to adjustment. The Units shall be sold in the IPO pursuant to a
registration statement on Form S-1 (the “Registration Statement”) and prospectus
(the “Prospectus”) filed with the Securities and Exchange Commission (the
“SEC”). Certain capitalized terms used herein are defined in paragraph 15
hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a shareholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1.          If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all Ordinary Shares beneficially owned by
him, her or it, whether acquired before, in or after the IPO, in favor of such
Business Combination.

 

2.          (a) In the event that the Company fails to consummate a Business
Combination within 24 months from the closing of the IPO, the undersigned shall
take all reasonable steps to (i) cause the Company to cease all operations
except for the purpose of winding up, (ii) as promptly as possible, but no more
than ten business days after the expiration of such period, cause the Trust
Fund, including interest (which interest shall be net of working capital and
taxes payable and less interest to pay dissolution expenses) to be liquidated
and distributed to the holders of IPO Shares and (iii) as promptly as reasonably
possible following such redemption, subject to the approval of the Company’s
remaining holders of Ordinary Shares and the Board of Directors, cause the
Company to dissolve and liquidate, subject (in the case of (ii) and (iii) above)
to the Company’s obligations to provide for claims of creditors and the
requirements of other applicable laws.

 

(b) The undersigned hereby waives any and all right, title, interest or claim of
any kind in or to any distribution of the Trust Fund and any remaining net
assets of the Company as a result of such liquidation with respect to his, her
or its Insider Shares or Private Warrants (and the underlying Ordinary Shares),
as the case may be (“Claim”), and hereby waives any Claim the undersigned may
have in the future as a result of, or arising out of, any contracts or
agreements with the Company and will not seek recourse against the Trust Fund
for any reason whatsoever. The undersigned acknowledges and agrees that there
will be no distribution from the Trust Fund with respect to any Private
Warrants, which will terminate upon the Company’s liquidation.

   

 

 

 

3.           To the extent that the Underwriters do not exercise their
over-allotment option to purchase an additional 3,000,000 Units (as described in
the Prospectus), the undersigned agrees that it shall return to the Company, on
a pro rata basis in accordance with the percentage of Insider Shares held by
him, her or it, for cancellation at no cost, a number of Insider Shares equal to
750,000 multiplied by a fraction, (i) the numerator of which is 3,000,000 minus
the number of Units purchased by the Underwriters upon the exercise of their
over-allotment option, and (ii) the denominator of which is 3,000,000.  The
undersigned further agrees that to the extent that (a) the size of the IPO is
increased or decreased and (b) the undersigned has either purchased or sold
Ordinary Shares or an adjustment to the number of Insider Shares has been
effected by way of a share split, share dividend, reverse share split,
contribution back to capital or otherwise, in each case in connection with such
increase or decrease in the size of the IPO, then (A) the references to
3,000,000 in the numerator and denominator of the formula in the immediately
preceding sentence shall be changed to a number equal to 15% of the number of
Ordinary Shares included in the Units issued in the IPO and (B) the reference to
750,000 in the formula set forth in the immediately preceding sentence shall be
adjusted to such number of Ordinary Shares that the undersigned and the Insiders
would have to collectively return to the Company in order to hold an aggregate
of 20.0% of the Company’s issued and outstanding shares after the IPO.

 

4.          (a) The undersigned agrees that he, she or it shall not effectuate a
Transfer of the Insider Shares until the earlier to occur of (i) one year after
the date of the consummation of a Business Combination or (ii) 150 days after
the Business Combination, the closing price of the Company’s Ordinary Shares
equals or exceeds $12.00 per share (as adjusted for share splits, share
dividends, reorganizations and recapitalizations) for any 20 trading days within
any 30 trading day period (the “Lock-up”).

 

(b)          Notwithstanding the foregoing, the Lock-up restrictions will be
removed earlier if, after a Business Combination, the Company consummate a
subsequent (i) liquidation, merger, share exchange or other similar transaction
which results in all of the Company’s shareholders having the right to exchange
their ordinary shares for cash, securities or other property or (ii)
consolidation, merger or other change in the majority of the Company’s
management team.

 

(c)          The undersigned, to the extent applicable, agrees that he, she or
it shall not effectuate a Transfer of the Private Warrants or the Ordinary
Shares underlying such warrants, until 30 days after the completion of a
Business Combination and as further subject to the transfer restrictions
described in the Private Placement Warrants Purchase Agreement relating to the
Private Warrants.

 

(d)          Notwithstanding the provisions set forth in this paragraph 4,
Transfers of the Insider Shares and Private Warrants (and the underlying
Ordinary Shares) are permitted to (i) amongst other holders of Insider Shares,
to the Company’s officers, directors and employees or to the undersigned’s
officers, directors, members, employees and affiliates, (ii) to the
undersigned’s relatives and trusts for estate planning purposes, (iii) by virtue
of the laws of descent and distribution upon death, (iv) pursuant to a qualified
domestic relations order, (v) by certain pledges to secure obligations incurred
in connection with purchases of the Company’s securities, (vi) by private sales
made at or prior to the consummation of a Business Combination at prices no
greater than the price at which the securities were originally purchased or
(vii) to the Company for no value for cancellation in connection with the
consummation of a Business Combination, in each case (except for clause vii)
where the transferee agrees to the terms of the Lock-up including that the
transferees will not be entitled to redeem such shares in connection with a
Business Combination or in connection with a liquidation, but will retain all
other rights as the Company’s shareholders, including, without limitation, the
right to vote his, her or its Ordinary Shares and the right to receive cash
dividends, if declared. If dividends are declared and payable in Ordinary
Shares, such dividends will also be subject to the Lock-up.

 

5.          In order to minimize potential conflicts of interest which may arise
from multiple affiliations, the undersigned agrees to present to the Company for
its consideration, prior to presentation to any other person or entity, any
suitable opportunity to acquire a target business, until the earlier of the
consummation by the Company of a Business Combination or the liquidation of the
Company, subject to any pre-existing fiduciary or contractual obligations the
undersigned might have.

   

6.          The undersigned acknowledges and agrees that prior to entering into
a Business Combination with a target business that is affiliated with the
undersigned or any Insiders of the Company or their affiliates, including any
company that is a portfolio company of, or otherwise affiliated with, or has
received financial investment from, an entity with which the undersigned or any
Insider or their affiliates is affiliated, such transaction must be approved by
a majority of the Company’s disinterested independent directors and the Company
must obtain an opinion from an independent investment banking firm that such
Business Combination is fair to the Company’s unaffiliated shareholders from a
financial point of view.

 

 

 

 

7.          Neither the undersigned, nor any family member of the undersigned,
nor any affiliate of the undersigned will be entitled to receive and will not
accept any compensation or other cash payment for services rendered prior to, or
in connection with the consummation of the Business Combination; provided, that
the Company shall be allowed to (i) repay a non-interest bearing loan in an
aggregate amount of up to $300,000 made to the Company by NESR Holdings Ltd. to
cover the IPO expenses and (ii) pay $10,000 per month to NESR Holdings Ltd. for
office space and related services; provided, further, that the Company shall be
allowed to repay working capital loans made by the undersigned or its affiliates
to the Company in cash upon consummation of the Business Combination or, at the
undersigned’s or its affiliates’ discretion, with respect to up to an aggregate
of $1,500,000 of working capital loans from all lenders, by converting such
loans into additional Private Warrants at a price of $0.50 per Private Warrant,
as more fully described in the Registration Statement. Notwithstanding the
foregoing, the undersigned and any affiliates of the undersigned shall be
entitled to reimbursement from the Company for their out-of-pocket expenses
incurred in connection with identifying, investigating and consummating a
Business Combination.

 

8.          Neither the undersigned, nor any member of the family of the
undersigned, nor any affiliate of the undersigned, will be entitled to receive
or accept a finder’s fee or any other compensation in the event the undersigned,
or any member of the family of the undersigned or any affiliate of the
undersigned originates a Business Combination.

 

9.          Each of the undersigned, other than NESR Holdings Ltd., agrees to be
an officer and/or director of the Company until the earlier of the consummation
by the Company of a Business Combination or the liquidation of the Company. The
undersigned’s biographical information previously furnished to the Company and
the Representative is true and accurate in all material respects, does not omit
any material information with respect to the undersigned’s biography and
contains all of the information required to be disclosed pursuant to Item 401 of
Regulation S-K, promulgated under the Securities Act of 1933, as amended (the
“Securities Act”). Each undersigned’s Director and Officer General Questionnaire
previously furnished to the Company is true and accurate in all material
respects. The undersigned represents and warrants that:

 

  (a) he, she or it has never had a petition under the federal bankruptcy laws
or any state or foreign insolvency law been filed by or against (i) him, her or
it or any partnership in which he, she or it was a general partner at or within
two years before the time of filing; or (ii) any corporation or business
association of which he, she or it was an executive officer at or within two
years before the time of such filing;

 

  (b) he, she or it has never had a receiver, fiscal agent or similar officer
been appointed by a court for his, her or its business or property, or any such
partnership;

 

  (c) he, she or it has never been convicted of fraud in a civil or criminal
proceeding;

 

  (d) he, she or it has never been convicted in a criminal proceeding or named
the subject of a pending criminal proceeding (excluding traffic violations and
minor offenses);         (e) he, she or it has never been the subject of any
order, judgment or decree, not subsequently reversed, suspended or vacated, of
any court of competent jurisdiction, permanently or temporarily enjoining or
otherwise limiting him/her/it from (i) acting as a futures commission merchant,
introducing broker, commodity trading advisor, commodity pool operator, floor
broker, leverage transaction merchant, any other person regulated by the
Commodity Futures Trading Commission (“CFTC”) or an associated person of any of
the foregoing, or as an investment adviser, underwriter, broker or dealer in
securities, or as an affiliated person, director or employee of any investment
company, bank, savings and loan association or insurance company, or from
engaging in or continuing any conduct or practice in connection with any such
activity; or (ii) engaging in any type of business practice; or (iii) engaging
in any activity in connection with the purchase or sale of any security or
commodity or in connection with any violation of federal or state securities or
federal commodities laws;

   

 

 

 

  (f) he, she or it has never been the subject of any order, judgment or decree,
not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than 60 days his,
her or its right to engage in any activity described in paragraph 9(e)(i) above,
or to be associated with persons engaged in any such activity;

 

  (g) he, she or it has never been found by a court of competent jurisdiction in
a civil action or by the SEC to have violated any federal or state, or foreign
securities law, where the judgment in such civil action or finding by the SEC
has not been subsequently reversed, suspended or vacated;

 

  (h) he, she or it has never been found by a court of competent jurisdiction in
a civil action or by the CFTC to have violated any federal commodities law,
where the judgment in such civil action or finding by the CFTC has not been
subsequently reversed, suspended or vacated;

 

  (i) he, she or it has never been the subject of, or a party to, any federal,
state or foreign judicial or administrative order, judgment, decree or finding,
not subsequently reversed, suspended or vacated, relating to an alleged
violation of (i) any federal, state or foreign securities or commodities law or
regulation, (ii) any law or regulation respecting financial institutions or
insurance companies including, but not limited to, a temporary or permanent
injunction, order of disgorgement or restitution, civil money penalty or
temporary or permanent cease-and desist order, or removal or prohibition order
or (iii) any law or regulation prohibiting mail or wire fraud or fraud in
connection with any business entity;

 

  (j) he, she or it has never been the subject of, or party to, any sanction or
order, not subsequently reversed, suspended or vacated, or any self-regulatory
organization, any registered entity, or any equivalent exchange, association,
entity or organization that has disciplinary authority over its members or
persons associated with a member;

 

  (k) he, she or it has never been convicted of any felony or misdemeanor: (i)
in connection with the purchase or sale of any security; (ii) involving the
making of any false filing with the SEC; or (iii) arising out of the conduct of
the business of an underwriter, broker, dealer, municipal securities dealer,
investment advisor or paid solicitor of purchasers of securities;

 

  (l) he, she or it was never subject to a final order of a state or foreign
securities commission (or an agency of officer of a state performing like
functions); a state or foreign authority that supervises or examines banks,
savings associations, or credit unions; a state or foreign insurance commission
(or an agency or officer of a state performing like functions); an appropriate
federal or foreign banking agency; the CFTC; or the National Credit Union
Administration that is based on a violation of any law or regulation that
prohibits fraudulent, manipulative, or deceptive conduct;

 

  (m) he, she or it has never been subject to any order, judgment or decree of
any court of competent jurisdiction, that, at the time of such sale, restrained
or enjoined him, her or it from engaging or continuing to engage in any conduct
or practice: (i) in connection with the purchase or sale of any security; (ii)
involving the making of any false filing with the SEC; or (iii) arising out of
the conduct of the business of an underwriter, broker, dealer, municipal
securities dealer, investment adviser or paid solicitor of purchasers of
securities;

 

  (n) he, she or it has never been subject to any order of the SEC or any
foreign regulatory agency with similar functions that orders him, her or it to
cease and desist from committing or causing a future violation of: (i) any
scienter-based anti-fraud provision of the foreign or federal securities laws,
including, but not limited to, Section 17(a)(1) of the Securities Act,
Section 10(b) of the Exchange Act and Rule 10b-5 thereunder, and Section 206(1)
of the Advisers Act or any other rule or regulation thereunder; or (ii) Section
5 of the Securities Act;

 

  (o) he, she or it has never been named as an underwriter in any registration
statement or Regulation A offering statement filed with the SEC or any foreign
regulatory agency with similar function that was the subject of a refusal order,
stop order, or order suspending the Regulation A exemption, or is, currently,
the subject of an investigation or proceeding to determine whether a stop order
or suspension order should be issued;

 

 

 

 

  (p) he, she or it has never been subject to a United States Postal Service
false representation order, or is currently subject to a temporary restraining
order or preliminary injunction with respect to conduct alleged by the United
States Postal Service to constitute a scheme or device for obtaining money or
property through the mail by means of false representations;

 

  (q) he, she or it is not subject to a final order of a state securities
commission (or an agency of officer of a state performing like functions); a
state authority that supervises or examines banks, savings associations, or
credit unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the CFTC; or
the National Credit Union Administration that bars the Insider from: (i)
association with an entity regulated by such commission, authority, agency or
officer; (ii) engaging in the business of securities, insurance or banking; or
(iii) engaging in savings association or credit union activities;

 

  (r) he, she or it is not subject to an order of the SEC entered pursuant to
section 15(b) or 15B(c) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) or section 203(e) or 203(f) of the Investment Advisers Act of
1940, as amended (the “Advisers Act”) that: (i) suspends or revokes the
undersigned’s registration as a broker, dealer, municipal securities dealer or
investment adviser; (ii) places limitations on the activities, functions or
operations of, or imposes civil money penalties on, such person; or (iii) bars
the Insider from being associated with any entity or from participating in the
offering of any penny stock; and

 

  (s) he, she or it has never been suspended or expelled from membership in, or
suspended or barred from association with a member of, a securities
self-regulatory organization (e.g., a registered national securities exchange or
a registered national or affiliated securities association) for any act or
omission to act constituting conduct inconsistent with just and equitable
principles of trade.

 

10.         The undersigned has full right and power, without violating any
agreement by which he, she or it is bound (including, without limitation, any
non-competition or non-solicitation with any employer or former employer), to
enter into this Letter Agreement and to serve and hold the current
position/title of the Company, as applicable.

 

11.         The undersigned hereby waives his, her or its right to exercise
redemption rights with respect to any Ordinary Shares owned or to be owned by
the undersigned, directly or indirectly, whether purchased prior to the IPO, in
the IPO or in the aftermarket, and agrees that he, she or it will not seek
redemption with respect to or otherwise sell such shares to the Company in
connection with any Business Combination.

 

12.         The undersigned hereby agrees to not propose, or vote in favor of,
an amendment to the Memorandum and Articles of Association with respect to pre
Business Combination activities prior to the consummation of a Business
Combination that would affect the substance or timing of the Company’s
obligations to redeem 100% of the Ordinary Shares if the Company does not
complete a Business Combination with 24 months of the closing of the IPO, unless
the Company provides dissenting holders of IPO Ordinary Shares with the
opportunity to redeem their IPO Shares in connection with any such vote.

   

13.         In the event of the liquidation of the Trust Fund, NESR Holdings
Ltd. (the “Indemnitor”), agrees to indemnify and hold harmless the Company
against any and all loss, liability, claims, damage and expense whatsoever
(including, but not limited to, any and all legal or other expenses reasonably
incurred in investigating, preparing or defending against any litigation,
whether pending or threatened, or any claim whatsoever) to which the Company may
become subject as a result of any claim by (i) a prospective target business
with which the Company has had discussions or entered into an acquisition
agreement (a “Target”) or (ii) any vendor or other person who is owed money by
the Company for services rendered or products sold to, or contracted for, the
Company, but only to the extent necessary to ensure that such loss, liability,
claim, damage or expense does not reduce the amount of funds in the Trust
Fund; provided, that such indemnity shall not apply if such Target, vendor or
other person has executed an agreement waiving any claims against the Trust Fund
and all rights to seek access to the Trust Fund whether or not such agreement is
enforceable. In the event that any such executed waiver is deemed unenforceable
against such third party, the Indemnitor shall not be responsible for any
liability as a result of any such third party claims. Notwithstanding any of the
foregoing, such indemnification of the Company by the Indemnitor shall not apply
as to any claims under the Company’s obligation to indemnify the Underwriters
against certain liabilities, including liabilities under the Securities Act, as
amended. In the event that the Company does not consummate a Business
Combination and must liquidate and its remaining net assets are insufficient to
complete such liquidation, Indemnitor agrees to advance such funds necessary to
complete such liquidation and agrees not to seek repayment for such expenses.

 

 

 

 

14.         This Letter Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without giving
effect to conflicts of law principles that would result in the application of
the substantive laws of another jurisdiction.  The parties hereto (i) all agree
that any action, proceeding, claim or dispute arising out of, or relating in any
way to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submits to such
jurisdiction and venue, which jurisdiction and venue shall be exclusive, and
(ii) waives any objection to such exclusive jurisdiction and venue or that such
courts represent an inconvenient forum.

 

15.         As used herein, (i) a “Business Combination” shall mean a share
exchange, share reconstruction and amalgamation, purchasing all or substantially
all of the assets of, entering into contractual arrangements, or engaging in any
other similar business combination with one or more businesses or entities; (ii)
“Memorandum and Articles of Association” shall mean the Company’s Amended and
Restated Memorandum and Articles of Association, as the same shall be amended
from time to time; (iii) “Insiders” shall mean all officers, directors and
shareholders of the Company immediately prior to the IPO; (iv) “Insider Shares”
shall mean all of the Ordinary Shares of the Company acquired by the undersigned
prior to the consummation of the IPO; (v) “IPO Shares” shall mean the Ordinary
Shares issued in the Company’s IPO; (vi) “Private Warrants” shall mean the
warrants purchased in the private placement taking place simultaneously with the
consummation of the Company’s IPO and the over-allotment option, if any; (vii)
“Trust Fund” shall mean the trust fund into which a portion of the net proceeds
of the Company’s IPO will be deposited; and (viii) “Transfer” shall mean the (a)
sale of, offer to sell, contract or agreement to sell, hypothecate, pledge,
grant any option to purchase or otherwise dispose of or agreement to dispose of,
directly or indirectly, or establishment or increase of a put equivalent
position or liquidation with respect to or decrease of a call equivalent
position within the meaning of Section 16 of the Securities Exchange Act of
1934, amended, and the rules and regulations of the SEC promulgated thereunder
with respect to any security, whether any such transaction is to be settled by
delivery of such securities, in cash or otherwise, or (c) public announcement of
any intention to effect any transaction specified in clause (a) and (b).

 

16.         Any notice, consent or request to be given in connection with any of
the terms or provisions of this letter agreement shall be in writing and shall
be sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

17.         No party hereto may assign either this Letter Agreement or any of
its rights, interests, or obligations hereunder without the prior written
consent of the other party. Any purported assignment in violation of this
paragraph 17 shall be void and ineffectual and shall not operate to transfer or
assign any interest or title to the purported assignee. This Letter Agreement
shall be binding on the parties hereto and any successors and assigns thereof.

 

18.         This Letter Agreement shall terminate on the earlier of (i) the
expiration of the Lock-up or (ii) the liquidation of the Company; provided,
however, that this Letter Agreement shall earlier terminate in the event that
the IPO is not consummated and closed by the earlier of (i) 45 days from the
date the SEC clears comments on the Prospectus and (ii) September 30, 2017,
provided further that paragraph 13 of this Letter Agreement shall survive such
liquidation.

   

19.         The undersigned acknowledge and understand that the Underwriters and
the Company will rely upon the agreements, representations and warranties set
forth herein in proceeding with the IPO.

 

[Signature Page Follows]

 

 

 

 

  Sincerely,       NESR HOLDINGS LTD.         By: /s/Thomas Wood     Name:
Thomas Wood     Title: Director       /s/ Sherif Foda   Sherif Foda      
/s/Thomas Wood   Thomas Wood       /s/ Antonio J. Campo Mejia   Antonio J. Campo
Mejia       /s/ Hala Zeiback   Hala Zeibak

 

Acknowledged and Agreed:           NATIONAL ENERGY SERVICES REUNITED CORP.      
      By:  /s/Sherif Foda       Name: Sherif Foda       Title: Chief Executive
Officer  

 

 

